Case: 12-30055     Document: 00511925144         Page: 1     Date Filed: 07/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2012
                                     No. 12-30055
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THEODORE J. LEE,

                                                  Plaintiff-Appellant

v.

RICHLAND PARISH DETENTION CENTER; ALAN CUPP; MICHAEL
HUDSON; CAMILLA GRANT; MELISSA ATKINS; BARBARA DEAR;
CASSANDRA FAY GRANT; RONDA BATES; CHARLES MCDONALD,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:11-CV-925


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Theodore J. Lee, now Louisiana prisoner # 25500,
appeals the dismissal of his 42 U.S.C. § 1983 complaint as frivolous and
pursuant to 28 U.S.C. § 1915A for failure to state a claim on which relief could
be granted; Lee contends as he did in the district court, that, while he was a
pretrial detainee at the Richland Parish Detention Center (RPDC), he was


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30055    Document: 00511925144      Page: 2   Date Filed: 07/18/2012

                                  No. 12-30055

denied adequate medical care in connection with the administration of his
medicine and diet and that he was wrongly confined to administrative
segregation in retaliation for filing prison grievances and the instant civil
complaint.
      We review de novo the district court’s dismissal of Lee’s action as frivolous
and for failure to state a claim. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005). To the extent Lee complains in his appellate brief of incidents that have
transpired since the district court’s judgment was entered, those claims are
deemed raised for the first time on appeal and are not considered. See Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). In addition, Lee’s
request for injunctive relief in the district court is now moot because Lee is no
longer housed in the RPDC. See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.
2001).
      Lee has not shown that the district court erred in dismissing his claim that
the defendants were deliberately indifferent to his medical and dietary needs.
He does not dispute the district court’s finding that he was taken to the hospital
five times during the time period in question and seen by at least six doctors who
prescribed medications. Moreover, Lee has not shown that any of the defendants
delayed or refused him medical treatment with subjective knowledge of facts
from which an inference of substantial risk of serious harm could be drawn. See
Hare v. City of Corinth, Miss., 74 F.3d 633, 650 (5th Cir. 1996) (en banc). In view
of the medical treatment and numerous prescription medications given to Lee,
he has not shown that the defendants were deliberately indifferent to his serious
medical needs. See id. at 643. His allegations of a few instances of delay or error
in administering his medicine and in meeting his dietary needs establish, at
most, a disagreement with his treatment, unsuccessful treatment, or negligent
treatment, and do not amount to a constitutional violation. See id.; Mace v. City
of Palestine, 333 F.3d 621, 626 (5th Cir. 2003). As the grievances and civil action
were frivolous, they may not comprise the basis of a retaliation claim. See

                                        2
   Case: 12-30055    Document: 00511925144      Page: 3    Date Filed: 07/18/2012

                                  No. 12-30055

Johnson v. Rodriguez, 110 F.3d 299, 310-11 (5th Cir. 1997). The district court’s
judgment is therefore affirmed.
      The district court’s dismissal of Lee’s § 1983 complaint as frivolous and for
failure to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).                  Lee is
CAUTIONED that if he accumulates three strikes, he will not be allowed to
proceed in forma pauperis in any civil action or appeal unless he is under
imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                         3